02-11-211-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00211-CV 
 
 



Claude L. Dailey, Jr.


 


APPELLANT




 
V.
 




Patricia Ann Dailey


 


APPELLEE



 
 
----------
 
FROM THE 324th
District Court OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
          Appellant
Claude L. Dailey, Jr. attempts to appeal temporary orders in a divorce suit
that state they are effective only until the final decree is rendered.  We
notified the parties of our concern that this court may not have jurisdiction
over the appeal because the orders did not appear to be appealable.  We
informed the parties that unless appellant or any party desiring to continue
the appeal filed a timely response with the court showing grounds for
continuing the appeal, we would dismiss the appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a), 44.3.
We received
a response, but it does not show grounds for continuing the appeal.  Temporary
orders are not appealable interlocutory orders.  See Tex. Fam. Code Ann.
§ 105.001(e) (West 2008); see also Tex. Civ. Prac. & Rem. Code Ann.
§ 51.014(a) (West 2008) (listing types of appealable interlocutory orders); In
re J.W.L., 291 S.W.3d 79, 83 (Tex. App.––Fort Worth 2009, orig. proceeding
[mand. denied]) (noting that temporary order is not appealable).  Accordingly,
we dismiss the appeal for want of jurisdiction.  See Tex. R. App. P.
42.3(a), 43.2(f).
 
PER CURIAM
 
PANEL: 
livingston, c.j.; dauphinot and gardner, JJ.
 
DELIVERED:  August 4, 2011




[1]See Tex. R. App. P. 47.4.